300 F.2d 128
62-1 USTC  P 9299
ESTATE of Leo P. KAUFMAN, Deceased, Alph C. Kaufman,Executor, and Estate of Ida W. Kaufman, Deceased,Alph C. Kaufman, Executor, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14605.
United States Court of Appeals Sixth Circuit.
Feb. 10, 1962.

Lee S. Jones, Louisville, Ky., for petitioners.
Richard J. Heiman, Atty., Dept. of Justice, Washington, D.C., Louis F. Oberdorfer, Asst. Atty. Gen., Meyer Rothwacks, Richard J. Heiman, Attys., Dept. of Justice, Washington, D.C., on the brief, for respondent.


1
Before CECIL and WEICK, Circuit Judges, and DARR, Senior District judge.

ORDER

2
This action is before the Court on petition for review of a decision of the Tax Court of the United States.  Individual income taxes of Leo P. Kaufman in the amount of $1255.89 for the calendar year 1955 are involved.


3
The question presented is whether the taxpayer was entitled to exclude $5200 from his gross income for the year 1955 for 'sick pay' under 105(d), Internal Revenue Code of 1954, (Sec. 105(d), Title 26 U.S.C.).


4
The case was submitted to the Court upon the record, the briefs of the parties and oral argument of counsel.


5
The facts which are not in dispute are accurately stated by Judge Bruce of the Tax Court and are reported in his Findings of Fact at 35 T.C. 663.


6
Upon consideration of the record, briefs and oral arguments, we find that the inferences drawn from the undisputed facts are warranted and not clearly erroneous.  This Court will not reverse on findings of fact or inferences drawn therefrom unless they are clearly erroneous.  Commissioner of Internal Revenue v. Duberstein, 363 U.S. 278, 80 S.Ct. 1190, 4 L.Ed.2d 1218.


7
Upon examination and consideration of the applicable sections of the Internal Revenue Code of 1954 and the authorities cited, we conclude that Judge Bruce correctly interpreted and applied the law to the facts as reported in his opinion at 35 T.C. 665.


8
For the reasons herein stated, it is ordered that the Decision of the Tax Court be and it is hereby affirmed.